DETAILED ACTION
Applicant’s response, filed 20 Oct. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 Oct. 2021 has been entered.
 
Status of Claims
Claims 2-3 are cancelled.
Claims 11-18 are newly added.
Claims 1 and 4-18 are pending.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 27 Dec. 2020.
Claims 1 and 11-18 are rejected.
Claim 18 is objected to.

Priority
The lack of adequate support in several prior-filed applications for one or more claims of this application is previously cited.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/515,174, filed 05 June 2017, 62/458,997 filed 14 Feb. 2017, 62/458,720 filed 14 Feb. 2017, and 62/458,788 filed 14 Feb. 2017 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application for the following reasons:
Prior-filed application 62/515,174, filed 05 June 2017, provides support for obtaining and analyzing a pool of circulating tumor cells (CTCs) from an individual (pg. 1, para. 3 of the Specification), however does not provide support for the pool of CTCs being obtained from different individuals and then mixed together to form a pooled sample.
Prior-filed application 62/458,997, filed 14 Feb. 2017, provides support for obtaining a sample that is a combination of saliva samples from parents and children (specification at step 1), however does not provide support for separately obtaining a first and second sample and purposefully mixing the two samples.
Prior-filed application 62/458,720, filed 14 Feb. 2017, provides support for analyzing a mixture of DNA, and mentions that the N sources of DNA could be from tumor clones (specification at pg. 6, step 3), however does not provide support for mixing and pooling samples from two different individuals.
Prior-filed application 62/458,788, filed 14 Feb. 2017, provides support for analyzing a sample that stems from a mixture of N + 1 genomes (specification at pg. 1, para. 2), however does not provide support for obtaining a sample from each of two individuals and mixing those samples.
Accordingly, claims 1 and 11-18 are not entitled to the benefit of the above prior-filed applications.
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/576, 075 filed 23 Oct. 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the instant invention is 23 Oct. 2017.

Claim Objections
Claim 18 is objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 18 recites “…determining the presence of the signature… from at least one member of the pool”, which is a grammatical error and should recite “…determining the presence of the signature…in at least one member of the pool”.
Appropriate correction is required.

Claim Interpretation
Independent claims 1 and 18 recite “testing the pooled genetic sample for a presence of a signature…”. The term “signature” is defined in Applicant’s specification at para. [0350] and [353] to include a series of N (N = 1, 2, 3, ….) or more qualified events, wherein an events can include copy number variation, somatic mutations, or germline mutations. Therefore the “signature” is interpreted to mean one or more genetic events. Accordingly, “a presence of a signature” is interpreted to mean that each of the N qualified event(s) in the signature is present. 
Claims 13-14 recite “…the first genetic sample is obtained from a first plurality of persons including the first person” and “…the second genetic sample is obtained from a second plurality of persons including the second person”. These claim limitations are interpreted to mean the first and second 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 13 and claim 14, which depends from claim 13, recite “…wherein: the first genetic sample is obtained from a first plurality of persons including the first person” and “…wherein: the second genetic sample is obtained from a second plurality of persons including the second person”, respectively. Claim 11, from which claims 13-14 depend, recites “the first person and second person are members of a same family”, while claim 1, from which claims 13-14 ultimately depend, recites “purposefully mixing only a portion of the first genetic sample and only a portion of the second genetic sample into a pooled genetic sample. Therefore, claims 13-14 involve mixing two genetic samples, each sample comprising a mixture from a plurality of persons from the same family. 
Applicant’s specification at para. [68] and FIG. 3 discloses that a nucleic-acid containing specimen can be received, and that this sample may be from a group of individuals such as a combination of saliva samples from parents and children, and that this mode can identify mutations that exist individuals may be pooled into a common sample for genetic testing, and then an individual test may be run on a positive pooled sample. Applicant’s specification at para. [327] discloses that pooling can be implemented externally, meaning that the initial sample received for testing can already be a pooled sample from a plurality of individuals. As discussed above, claims 13-14 require mixing two already pooled genetic samples (e.g. each sample comprises a mixture from a plurality of persons). However, Applicant’s specification does not disclose mixing an already pooled sample (i.e. the first genetic sample from a first plurality of persons) with a second genetic sample, as recited in claim 13, and receiving/obtaining two already pooled samples (i.e. the first genetic sample from a first plurality of persons and the second genetic sample from a second plurality of persons) and then further pooling/mixing these already pooled samples before testing the pooled sample for a signature, as required by claim 14. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…wherein: the first genetic sample is obtained from a first plurality of persons including the first person” and “…wherein: the second genetic sample is obtained from a second plurality of persons including the second person” recited in claims 13-14, respectively, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
	
Claim Rejections - 35 USC § 112(b)
The rejection of claims 3 under 35 U.S.C. 112(b) in the Office action mailed 20 July 2021 has been withdrawn in view the cancellation of this claimed received 20 Oct. 2021.
The following is a quotation of 35 U.S.C. 112(b):




Claims 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitate by claim amendment.
Claims 15-16 are indefinite for recitation of “…wherein: the first genetic sample is obtained from a first plurality of subsamples from the first person” and “…wherein: the second genetic sample is obtained from a second plurality of subsamples from the second person”. Given the definition of a “subsample” is a sample drawn from a larger sample, it’s unclear what the first/second plurality of subsamples are intended to be subsamples of. It’s further unclear what embodiments of obtaining the first/second genetic sample are intended to fall within the metes and bounds of being “obtained from a first/second plurality of subsamples from the first/second person”. For example, given a sample is a representative part or a single item from a larger whole or group, a sample (e.g. a blood sample) taken from an individual is necessarily a subsample of a plurality of possible subsamples (e.g. the individual’s blood can produce many subsamples); therefore, it’s unclear if the claims only intend to further limit the first/second genetic sample to be a subsample, which is already inherently true in claim 1, or if the claims intend to require obtaining a plurality of samples from the first/second person and then the first/second genetic sample is selected from the obtained plurality of samples from the first/second person. As such, the metes and bounds of the claim are unclear. It is noted that Applicant’s specification does not provide support for obtaining a plurality of samples from the first/second person and then obtaining the first/second genetic sample from the plurality of samples. Therefore, for purpose of examination, the claims are interpreted to mean that the first/second genetic sample is a subsample, which is already inherently true in claim 1.

Response to Arguments
Applicant's arguments filed 20 Oct. 2021 regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b), set forth above.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 3 under 35 U.S.C. 112(d) in the Office action mailed 20 July 2021 has been withdrawn in view the cancellation of this claimed received 20 Oct. 2021.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited and necessitated by claim amendment. 
Claims 15-16 recite “…wherein: the first genetic sample is obtained from a first plurality of subsamples from the first person” and “…wherein: the second genetic sample is obtained from a second plurality of subsamples from the second person”, respectively. As discussed above regarding the rejection of the claims under 35 U.S.C. 112(b), the limitation has been interpreted to mean the first/second genetic sample is a subsample. Claim 1, from which claims 15-16 depend, recites “obtaining a first genetic sample from a first person” and “obtaining a second genetic sample from a second person”. Given a sample is a representative part or a single item from a larger whole or group, a sample (e.g. a blood sample) taken from an individual is necessarily a subsample of a plurality of subsamples (e.g. the individual’s blood is comprised of many subsamples). Therefore, claims 15-16 fail to further limit the subject matter of claim 1, from which the claims depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 20 Oct. 2021 regarding 35 U.S.C. 112(d) have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(d), set forth above.

Claim Rejections - 35 USC § 102
The rejection of claim 3 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kaseniit et al. (US 2017/0298436 A1; Pub. Date 19 Oct. 2017, effectively filed 15 April 2016) in the Office action mailed 20 July 2021 has been withdrawn in view of claim amendments received 20 Oct. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kaseniit et al. (US 2017/0298436 A1; Pub. Date 19 Oct. 2017, effectively filed 15 April 201); previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claim 1, Kaseniit et al. shows a method for testing a plurality of nucleic acid samples (Abstract) comprising the following steps:
Kaseniit et al. shows that a plurality of nucleic acid samples are provided (i.e. obtaining a first and second genetic sample) ([0040), wherein the samples can be a nucleic acid (i.e. genetic) sample ([0027]), and the samples can be from different individuals ([0044], e.g. 20-member pool).
Kaseniit et al. shows pooling (i.e. purposefully mixing) the samples into a pooled sample, including that samples may be combined into overlapping pools such that only a portion of the first and second samples are pooled together in the pooled sample ([0030]; FIG. 1A, #140, claim 1).
Kaseniit et al. shows assaying (i.e. testing) the pooled samples to determine the presence of positive pools for Fragile X expanded alleles (i.e. a signature for an ailment)(FIG. 1A, #150; [0027]-[0029], e.g. the group testing is used to screen for disease).
Kaseniit et al. shows retesting samples in positive pools individually (i.e. determine the presence of the signature for the ailment in at least some of a portion of the first or second sample) ([0030]; [0046]).
Regarding claims 15-16, the claims fail to further limit the subject matter of claim 1, from which they depend, as discussed above in the rejection of the claims under 35 U.S.C. 112(d). Therefore, the claims are rejected for the same reasons discussed above regarding claim 1.
Regarding claim 17, Kaseniit et al. shows the pooled-sample can be all-female pool (i.e. the first and second persons are members of the same group/gender) ([0044]).

Regarding claim 18
Kaseniit et al. shows pooling genetic samples from at least two individuals into a pooled sample (i.e. obtaining a pool of genetic samples) ([0030]; [0044]; FIG. 1A, #140, claim 1).
Kaseniit et al. shows assaying (i.e. testing) the pooled samples to determine the presence of positive pools for Fragile X expanded alleles (i.e. a signature for an ailment)(FIG. 1A, #150; [0027]-[0029], e.g. the group testing is used to screen for disease).
Kaseniit et al. shows retesting samples in positive pools individually (i.e. determine the presence of the signature for the ailment for a member in the pool) ([0030]; [0046]).

Response to Arguments
Applicant's arguments filed 20 Oct. 2021 regarding 35 U.S.C. 102 have been fully considered but they are not persuasive. 
Applicant remarks that Kaseniit teaches use of a pre-ordained matrix of selected genetic samples with intentionally overlapped samples in separate pools and requires a sample from each individual person, and the present invention does not intentionally overlap samples in separate pools as required by Kaseniit (Applicant’s remarks at pg. 6, para. 5 to pg. 7, para. 2). Applicant further remarks Kaseniit requires all steps to be pooled while at the final step of the present invention, the final step of the method is an individual test of the first person previously pooled together with the second person, and thus the present invention requires the last step of the testing method is an individual, rather than pooled, test (Applicant’s remarks at pg. 7, para. 2 to 4).
This argument is not persuasive. Regarding whether the Kaseniit intentionally overlaps samples in separate pools (i.e. a sample can be present in more than one pool), the claims use the transitional phrase “comprising”. Therefore, the claims are inclusive or open-ended and do not exclude additional, unrecited elements or method steps. See MPEP 2111.03. As such, even though Kaseniit discloses that samples can be present in more than one pool, Kaseniit et al. still discloses mixing a portion of a first genetic sample and a portion of a second genetic sample into 
Regarding the step of performing an individual test of the first or second person, Kaseniit et al. shows retesting samples in positive pools individually after a positive pool has been detected ([0030]; [0046]). As such, Kaseniit et al. also discloses performing an individual test on an individual, as claimed, and does not require only testing pooled samples.

Applicant remarks that new claims 11-17 depend from claim 1 and are patentable for all the same reasons that claim is patentable, and that claim 18 is also patentable for the same reasons claim 1 is patentable (Applicant’s remarks at pg. 8, para. 1).
This argument is not persuasive for the same reasons discussed above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaseniit et al. (US 2017/0298436 A1; Pub. Date 19 Oct. 2017, effectively filed 15 April 2016; previously cited) in view of Docherty et al. (Bisulfite-based epityping on pooled genomic DNA provides an accurate estimate of average group DNA methylation, 2009, Epigenetics & Chromatin, 2:3, pg. 1-8; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 11-14, Kaseniit et al. shows a method for testing a plurality of nucleic acid samples (Abstract) comprising the following steps:
Kaseniit et al. shows that a plurality of nucleic acid samples are provided (i.e. obtaining a first and second genetic sample) ([0040), wherein the samples can be a nucleic acid (i.e. genetic) sample ([0027]), and the samples can be from different individuals ([0044], e.g. 20-member pool).
Kaseniit et al. shows pooling (i.e. purposefully mixing) the samples into a pooled sample, including that samples may be combined into overlapping pools such that only a portion of the first and second samples are pooled together in the pooled sample ([0030]; FIG. 1A, #140, claim 1).
Kaseniit et al. shows assaying (i.e. testing) the pooled samples to determine the presence of positive pools for Fragile X expanded alleles (i.e. a signature for an ailment)(FIG. 1A, #150; [0027]-[0029], e.g. the group testing is used to screen for disease).
Kaseniit et al. shows retesting samples in positive pools individually (i.e. determine the presence of the signature for the ailment in at least some of a portion of the first or second sample) ([0030]; [0046]).

Kaseniit et al. does not disclose the following limitations:
Regarding claims 11-12, Kaseniit et al. does not disclose the first person and the second person are members of a same immediate family. 
Regarding claims 13-14
However, these limitations known in the art, before the effective filing date of the claimed invention, as shown by Docherty et al.
Regarding claims 11-12, Docherty et al. discloses a method for analyzing pooled genomic DNA (Abstract), which comprises pooling DNA samples of each of the mothers, fathers, and offspring in different immediate families (pg. 2, col. 2, para. 3), such that the pool of DNA comprises a first and second individual that are members of a same immediate family (e.g. a mother and offspring, a father and offspring, or a father and mother).
Regarding claims 13-14¸ given Docherty et al. discloses the pooled sample comprises a plurality of related mothers, fathers, and offspring (pg. 2, col. 2, para. 3), this further shows the pooled genetic sample comprises samples obtained from a first plurality and second plurality of persons (e.g. the mothers, fathers, and offspring from the families other than the first/second persons) that include the first and second person, respectively. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Kaseniit et al. to have pooled DNA samples of each of the mothers, fathers, and offspring in different immediate families (pg. 2, col. 2, para. 3), such that the pool of DNA comprises a first and second person that are members of a same immediate family and further comprises a first plurality and second plurality of persons, as shown by Docherty et al. (pg. 2, col. 2, para. 3). One of ordinary skill in the art would have been motivated to combine the methods of Kaseniit et al. and Docherty et al. in order to screen group averages using pooled DNA to identify interesting regions warranting further investigation on an individual sample, as shown by Docherty et al. (pg. 7, col. 2, para. 2), given Kaseniit et al. also discloses individually re-testing samples in positive pools ([0030]). This modification would have had a reasonable expectation of success given both Kaseniit et al. and Docherty et al. involve analyzing samples of pooled DNA.
Further regarding claims 13-14, the courts have found the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, prima facie obvious in view of Docherty et al. 
Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 20 Oct. 2021 regarding 35 U.S.C. 102/103 have been fully considered but they are not persuasive for the reasons discussed above regarding the rejection under 35 U.S.C. 102.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631